Citation Nr: 0114882	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision by the Boston, Massachusetts RO, in which service 
connection for hearing loss was denied.  The veteran was 
notified of the RO's decision in a September 2000 letter, and 
a notice of disagreement was received by the RO in December 
2000.  A statement of the case (SOC) was issued in December 
2000.  A substantive appeal was received by the RO in January 
2001.


REMAND

The veteran claims he suffers from tinnitus and hearing loss 
as a result of exposure to military noise including heavy 
machinery, generators, cranes, and engines associated with 
his military service.  The veteran's DD Form 214 notes that 
he served as an engineer in a heavy shop company.  The Board 
notes that the veteran's service medical records were 
presumably destroyed in the accidental fire at the National 
Personnel Records center in 1973.  In cases where service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The record shows the veteran underwent an audiological 
medical examination at the Boston VAMC in March 2000.  The 
examination report notes the veteran's history of noise 
exposure during service and complaints of hearing loss and 
tinnitus.  The examiner stated in the report, among other 
things, that the tinnitus was a result of the exposure to 
military noise and that the veteran's speech recognition 
score was 88 percent in the right ear and 88 percent in the 
left ear.  The Board deems it necessary for the veteran to 
undergo another audiological examination to determine the 
etiology of his hearing loss since the examiner failed to 
comment, in the March 2000 examination report, on whether the 
causes of his hearing loss were due to military service.

Moreover, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2. The RO should schedule the veteran for 
a VA audiological examination in order 
to ascertain the nature and etiology 
of his hearing loss, if demonstrated.  
The examiner should thoroughly review 
the claims folder and a copy of this 
Remand prior to examination, and, 
express an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed hearing loss 
resulted from the veteran's noise 
exposure during service.  The examiner 
should provide supporting rationale 
for all opinions expressed.  If the 
examiner finds the hearing loss not to 
be related to military service, an 
opinion should be provided that 
addresses the discrepancy between the 
military noise being found to cause 
the tinnitus and not hearing loss.

3. After the aforementioned has been 
reviewed, if the decision remains 
adverse to the veteran, the RO should 
provide him with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal, 
including 38 C.F.R. § 3.385. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




